Case 5:18-cr-00258-EJD Document 435-2 Filed 07/02/20 Page 1 of 5




                Exhibit B
              Case 5:18-cr-00258-EJD Document 435-2 Filed 07/02/20 Page 2 of 5




KATHERINE TREFZ
  (202) 434-5038
  ktrefz@wc.com




                                             March 12, 2020

   Via Email

   Ms. Vanessa Baehr-Jones, Esquire
   Mr. John C. Bostic, Esquire
   Mr. Robert Leach, Esquire
   Mr. Jeffrey Schenk, Esquire
   Assistant United States Attorneys
   United States Attorney’s Office
   Northern District of California
   150 Almaden Blvd. Suite 900
   San Jose, CA 95113

             Re:    United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                    No. CR-18-00258-EJD (N.D. Cal.)

   Dear Counsel:

           We write regarding the government’s March 6, 2020 letter regarding Rule 16(a)(1)(G)
   disclosures. The disclosures are plainly deficient, particularly as to percipient witnesses whose
   testimony may also cover topics and/or opinions that fall within Federal Rule of Evidence 702
   and for whom no further witness memoranda or notes have been produced. Please supplement
   the disclosure by March 16, 2020.

             1. The documents identified by Dr. Master in Appendix B of Dr. Master’s report include
                several documents that are not identified by produced Bates number. Please provide
                copies of those documents.

             2. Additionally, pursuant to Rule 16, Brady, Giglio, and the Jencks Act, please provide
                the following with respect to Dr. Master:
                a. All communications of Dr. Master with respect to Theranos, including but not
                    limited to:
                    i. Communications between Dr. Master and members of the media, including
                        but not limited to John Carreyrou, producers and journalists of the The
                        Dropout podcast, Abigail Tracy of Vanity Fair, and Nick Stockton of Wired;
        Case 5:18-cr-00258-EJD Document 435-2 Filed 07/02/20 Page 3 of 5




Vanessa Baehr-Jones, Esq., et al.
March 12, 2020
Page 2

              ii. Communications between Dr. Master and others regarding the August 2016
                   AACC presentation and panel with Ms. Holmes (including communications
                   that occurred both before and after that event);
              iii. Communications between Dr. Master and others regarding Theranos’
                   submissions to Clinical Chemistry; and
              iv. Communications between Dr. Master and competitors of Theranos, including
                   but not limited to Sonora Quest and LabCorp.
           b. Any contracts between Dr. Master and competitors of Theranos, including but not
              limited to Sonora Quest and LabCorp.
           c. Any payments by competitors of Theranos, including but not limited to Sonora
              Quest and LabCorp, to Dr. Master.

       3. Please produce, or identify in the government’s productions, memoranda or notes of
          any government interviews or meetings with the following individuals identified in
          the government’s disclosure as percipient witness who may provide expert testimony:

              a.   Govind Acharya
              b.   Gerald Asin
              c.   JoEllen B. Embry
              d.   Curtis Page
              e.   Edward Szmuc

           Although the government made a production as recently as March 4, two days before
           the government’s disclosure was served, the defense has not yet received memoranda
           of interview or similar documents for any of these individuals. The government’s
           disclosure indicates that the government has spoken to these witnesses, however. By
           email on Monday, March 9, I requested these materials. As of this letter, the defense
           still has yet to receive any such materials. As of the date of this letter, the
           government is five days over its disclosure deadline.

       4. With respect to the disclosures for Dr. Linnerson:
             a. Please define “problem” and disclose the basis for Dr. Linnerson’s opinion
                 that his practice has “never had a problem” with Sonora Quest and LabCorp.

       5. With respect to the disclosures for Dr. Zachman:
             a. Please disclose the basis for Dr. Zachman’s opinion that she “has never had
                 any other problems with hCG tests.”

       6. With respect to the disclosures regarding Ms. Embry:
             a. Please disclose the patients referenced in Ms. Embry’s disclosure.
             b. Please disclose the basis for Ms. Embry’s opinion that she never experienced
                 any clinical errors with the lab results of Sonora Quest and LabCorp.
        Case 5:18-cr-00258-EJD Document 435-2 Filed 07/02/20 Page 4 of 5




Vanessa Baehr-Jones, Esq., et al.
March 12, 2020
Page 3

              c. Please confirm that Ms. Embry will testify regarding a syndrome known as
                 Poly Cystic Ovarian Syndrome, and not a syndrome known as Poly Cystic
                 Ovations Syndrome, as noted in your disclosure.

       7. With respect to the disclosures regarding Dr. Szmuc:
             a. Please disclose whether Dr. Szmuc will opine that an expected hCG value
                 would be between 2-1,000 at any particular time and, if so, what time period.
             b. Please explain Dr. Szmuc’s opinion as to the nature and type of “red flags”
                 that would be indicated by the last two sentences on page 3. For example,
                 will Dr. Szmuc opine that the conditions listed indicate a red flag with respect
                 to the pregnancy or the accuracy of the test?
             c. Please confirm that, on page 3 of the disclosure, the phrase “In Dr. Szmuc’s
                 option” should read “In Dr. Szmuc’s opinion.”

       8. With respect to the disclosures regarding Dr. Asin:
             a. Please disclose definitions for “diabetic tests” and “protein” tests.
             b. The disclosure lists several types of tests as the subject of potential testimony
                 but only provides opinions as to PSA and HIV. Please disclose any opinions
                 Dr. Asin may provide with respect to “diabetic tests” and “protein and
                 calcium tests.”

       9. With respect to the disclosures regarding Dr. Acharya:
             a. The disclosure indicates that Dr. Acharya “will testify about blood metabolic
                 panel (BMP) tests, and, among other things, the electrolyte analysis and
                 potassium analysis in these tests.” Please disclose what “other things” Dr.
                 Acharya may testify to regarding these tests.
             b. Please define and disclose the basis for Dr. Acharya’s opinion that “a BMP
                 test is not complicated.”
             c. Please disclose the patients referenced in Dr. Acharya’s disclosure, and the
                 basis for his opinion that the test result was not right.

       10. With respect to the disclosures regarding Dr. Page:
              a. The disclosure indicates that Dr. Page will testify regarding CBC tests but
                  does not identify any opinions regarding CBC tests. Please disclose any
                  opinions to which Dr. Page will testify regarding CBC.
              b. Please disclose the basis for Dr. Page’s opinion that he experienced a “high
                  quantity of abnormal A1C tests,” including his opinion that it was a “high
                  quantity” and his opinion that the tests were “abnormal.”
              c. Please disclose the basis for Dr. Page’s opinion that Theranos “had a problem
                  with A1Cs for a couple of months.”
        Case 5:18-cr-00258-EJD Document 435-2 Filed 07/02/20 Page 5 of 5




Vanessa Baehr-Jones, Esq., et al.
March 12, 2020
Page 4

       11. We note that only Dr. Zachman and Dr. Couvaras identified specific patients about
           whom they may provide testimony, and two others reference unnamed patients. If the
           other doctor witnesses will provide expert testimony regarding specific patients,
           please disclose that testimony, including an identification of the patients.

       12. None of the disclosures provided in items 2 through 9 in the government’s letter
           identify specific documents that would provide the “bases and reasons for [the]
           opinions” listed. Please disclose any documents that provide the “bases and reasons
           for [the] opinions” identified.



 ,                                                  Sincerely,


                                                    Katie Trefz

 cc: Jeff Coopersmith, Esq. (by email)
